Case: 19-40433     Document: 00515753874         Page: 1     Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 23, 2021
                                  No. 19-40433
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Jarvis Dugas,

                                                           Plaintiff—Appellant,

                                       versus

   Juan Quintero; Donna P. Fannstiel; Erick Echavarry;
   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; University of Texas Medical
   Branch,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:17-CV-48


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jarvis Dugas, Texas prisoner # 1386881, filed a 42 U.S.C. § 1983 civil
   rights action against several defendants, asserting claims of excessive force


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40433      Document: 00515753874          Page: 2    Date Filed: 02/23/2021




                                    No. 19-40433


   and deliberate indifference to medical needs. The district court issued an
   order granting in part and denying in part the defendants’ motions for
   dismissal or summary judgment, and denying Dugas’s motion to amend the
   complaint. But the order did not dismiss all of the claims or defendants.
   Dugas seeks to appeal that order. The defendants assert that this court lacks
   jurisdiction because there is no final appealable order.
          Federal appellate courts have jurisdiction over appeals from: (1) final
   orders, 28 U.S.C. § 1291; (2) orders that are deemed final due to
   jurisprudential exception or which can be properly certified as final pursuant
   to Federal Rule of Civil Procedure 54(b); and (3) interlocutory orders that
   fall into specific classes, 28 U.S.C. § 1292(a), or which can be properly
   certified for appeal by the district court, § 1292(b). See Dardar v. Lafourche
   Realty Co., 849 F.2d 955, 957 (5th Cir. 1988). “As a general rule, an order is
   final only when it ends the litigation on the merits and leaves nothing for the
   court to do but execute the judgment.” Thompson v. Betts, 754 F.2d 1243,
   1245-46 (5th Cir. 1985) (internal quotation marks and citation omitted).
   Further, “any decision that adjudicates the liability of fewer than all the
   parties does not terminate the action” absent conditions that are not present
   here. Id. At least one claim remains pending in the district court.
          Accordingly, there is no final appealable judgment, and we lack
   jurisdiction. The appeal is DISMISSED. All of Dugas’s motions filed in
   this court are DENIED AS MOOT.




                                          2